Citation Nr: 0903495	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-03 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability caused by VA surgery of the left eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that a VA medical opinion is necessary before 
this issue is ready for appellate review. 

VA surgical report, dated October 29, 2003, reflects that the 
veteran underwent cataract surgery for his left eye.  He 
tolerated the procedure without any complications.  Two days 
later, the veteran sought VA treatment for left eye symptoms 
of redness, drooping, purulent drainage, and intense stabbing 
pain.  Due to his symptoms, he was referred to a specialist 
for treatment.  Specialists performed surgery to remove his 
left eye on November 8, 2003.  In the surgical report, it was 
noted the veteran developed serratia marcescens 
endophthalmitis infection following his initial cataract 
surgery.  The infection could not be treated and resulted in 
removal of his left eye.   

In his claim for compensation under 38 U.S.C.A. § 1151, the 
veteran contends that the complications from left eye 
cataract surgery leading to the removal of his left eye were 
caused by VA's negligence. 

A veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2008).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. 
§ 3.361(c) (1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2008).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2008).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  38 C.F.R. 
§ 3.361(d)(1) (2008).

In this instance, the competent evidence establishes that, 
following VA surgical treatment of cataract removal on 
October 29, 2003, with subsequent additional disability of 
surgical removal of the left eye on November 8, 2003.  There 
is some evidence that the left eye removal was due to 
complications after the left eye cataract surgery performed 
by the VA.  The record does not contain any medical opinion 
as to whether this complication, which required surgical 
removal of the left eye, was proximately caused by VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was caused by an event that was not 
reasonably foreseeable.  The Board finds that a medical 
opinion is necessary to decide this claim.  See McLendon v. 
Nicholson, 20 Vet.App. 79 (2006). 

Accordingly, the issue of compensation under 38 U.S.C. § 1151 
for additional disability caused by VA surgery of the left 
eye is REMANDED for the following action:

1.  The RO/AMC will obtain a medical 
opinion from an appropriate specialist to 
ascertain whether VA failed to exercise 
the degree of care that would be expected 
of a reasonable health care provider 
following the veteran's left eye cataract 
surgery.  Specifically, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
infection of serratia marcescens 
endophthalmitis following VA cataract 
surgery was caused by VA carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or was caused by an event 
that was not reasonably foreseeable.  

All opinions expressed should be 
accompanied by complete rationales, to 
include specific references to the 
evidence of record where appropriate.  If 
an opinion cannot be made without resort 
to speculation, the examiner must so 
state.  The relevant evidence in the 
claims folder should be reviewed in 
conjunction with such evaluation.  

2. Thereafter, the AMC or RO should 
readjudicate the veteran's claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 on appeal.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case, and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





